Order filed December 17, 2020.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00207-CV
                                 ____________

              WHITE STAR PUMP COMPANY, LLC, Appellant

                                         V.

                ALPHA HUNTER DRILLING, LLC, Appellee


                    On Appeal from the 189th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2014-57416


                                     ORDER

      The reporter’s record in this case was due April 14, 2020. See Tex. R. App.
P. 35.1. On August 20, 2020, this court ordered the court reporter to file the record
within 30 days. On September 18, 2020, the court reporter filed a motion
requesting an additional 30 days to file the reporter’s record, in that motion she
stated it would be her final extension. We granted her motion and stated that no
further exceptions would be granted absent exceptional circumstances. As of
today, the record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Amanda King, the official court reporter, to file the record in this
appeal within 15 days of the date of this order. No further extension will be
entertained absent exceptional circumstances. If Amanda King does not timely
file the record as ordered, we will issue a show cause order directing the court
reporter to appear before this court on a date certain to show cause why the
reporter should not be held in contempt for failing to file the record as ordered.
Contempt of court is punishable by a fine and/or confinement in jail.



                                  PER CURIAM


Panel Consists of Justices Bourliot, Zimmerer, and Spain.